14‐2807‐cv                                                                                         
In Re Application for an Order 




                                           In the
              United States Court of Appeals
                            For the Second Circuit
                             ________ 
                        AUGUST TERM, 2014 
                                  
                          No. 14‐2807‐cv 
                                  
 IN RE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782 TO 
       CONDUCT DISCOVERY FOR USE IN FOREIGN PROCEEDINGS 
                             ________ 
                                  
  OPTIMAL INVESTMENT SERVICES, S.A., HUNTON & WILLIAMS LLP,  
                        Movants‐Appellants,  
                                  
                                v. 
                                  
                       FRANCK BERLAMONT,  
                             Appellee.1 
                             ________ 
                                  
           Appeal from the United States District Court 
              for the Southern District of New York. 
              No. 14 MC 190  ― Jed S. Rakoff, Judge 
                             ________ 
                     ARGUED: OCTOBER 24, 2014   
                    DECIDED: DECEMBER 12, 2014 
                             ________ 

        1
          The Clerk of Court is directed to amend the official case caption to conform with the
caption above.
2                                                      No. 14‐2807‐cv




Before: WALKER, CABRANES, CARNEY, Circuit Judges. 
                             ________ 
 
      The  question  presented  is  one  of  first  impression  in  this 
Court—whether 28 U.S.C. § 1782, which authorizes federal courts to 
order  document  production  for  use  in  certain  foreign  proceedings, 
permits  discovery  for  use  in  a  foreign  criminal  investigation 
conducted by a foreign investigating magistrate.  

      Franck     Berlamont       (“Berlamont”),          a     Swiss    criminal 
complainant,  seeks  from  appellants  the  production  of  documents 
relating  to  the  examination  of  Rajiv  Jaitly  (“Jaitly  Documents”)  to 
provide  to  a  Swiss  investigating  magistrate  overseeing  a  criminal 
inquiry  into  a  Bernard  Madoff  “feeder  fund”  in  Switzerland.  The 
Jaitly  Documents  were  part  of  the  discovery  obtained  in  a  case 
formerly  pending  before  the  United  States  District  Court  for  the 
Southern  District  of  New  York,  Rembaum  v.  Banco  Santander,  S.A., 
No.  10  Civ.  4095  (S.D.N.Y.).  The  District  Court  (Paul  G.  Gardephe, 
Judge)  ordered  discovery  pursuant  to  28  U.S.C.  § 1782,  which 
permits  federal  courts  to  order  document  production  “for  use  in  a 
proceeding in a foreign or international tribunal, including criminal 
investigations  conducted  before  formal  accusation.”  After 
Berlamont’s  ex  parte  § 1782  application  was  granted,  appellants 
moved  to  vacate  the  order  and  quash  the  subpoena  or,  in  the 
alternative, for a protective order. The District Court (Jed S. Rakoff, 
Judge) denied the motions. 
3                                                                No. 14‐2807‐cv




        We  hold,  based  on  the  plain  reading  of  § 1782,  as  well  the 
law’s legislative history, that the statute applies to a foreign criminal 
investigation  involving  an  investigating  magistrate  seeking 
documents in the United States. 

        Accordingly, we AFFIRM the order of the District Court. 

                                      ________ 
                                            
                             THOMAS  R.  JULIN,  Hunton  &  Williams  LLP, 
                             Miami,  FL,  Shawn  Patrick  Regan,  Hunton  & 
                             Williams  LLP,  New  York,  NY,  for  Movants‐
                             Appellants. 

                  O.  ANDREW  F.  WILSON,  Samuel  Shapiro,  Emery 
                  Celli  Brinckerhoff  &  Abady LLP,  New  York,  NY, 
                  for Appellee. 
                              ________ 
                                   
JOSÉ A. CABRANES, Circuit Judge: 

        The  question  presented  is  one  of  first  impression 2  in  this 
Court—whether 28 U.S.C. § 1782, which authorizes federal courts to 

        2    Section 1782 of Title 28 reads, in relevant part, as follows:  
         
                    The district court of the district in which a person resides or is found 
                    may order him to give his testimony or statement or to produce a 
                    document or other thing for use in a proceeding in a foreign or 
                    international tribunal, including criminal investigations conducted 
                    before formal accusation.  
 
28 U.S.C. § 1782(a).  
 
4                                                              No. 14‐2807‐cv




order  document  production  for  use  in  certain  foreign  proceedings, 
permits  discovery  for  use  in  a  foreign  criminal  investigation 
conducted by a foreign investigating magistrate.3  

        Franck        Berlamont          (“Berlamont”),            a     Swiss       criminal 
complainant,  seeks  from  appellants  the  production  of  documents 
relating  to  the  examination  of  Rajiv  Jaitly  (“Jaitly  Documents”)  to 
provide  to  a  Swiss  investigating  magistrate  overseeing  a  criminal 
inquiry  related  to  a  Bernard  Madoff  “feeder  fund”  in  Switzerland. 
The Jaitly Documents were part of the discovery obtained in a case 
formerly  pending  before  the  United  States  District  Court  for  the 
Southern  District  of  New  York,  Rembaum  v.  Banco  Santander,  S.A., 
No.  10  Civ.  4095  (S.D.N.Y.).  The  District  Court  (Paul  G.  Gardephe, 
Judge)  ordered  discovery  pursuant  to  28  U.S.C.  § 1782,  which 
permits  federal  courts  to  order  document  production  “for  use  in  a 

          While we have analyzed § 1782’s applicability to numerous different types of 
foreign proceedings, we have yet to rule squarely on the statute’s applicability to a 
foreign criminal investigation conducted by a foreign investigating magistrate. See, e.g., 
In re Letters Rogatory Issued by Dir. of Inspection of Govʹt of India, 385 F.2d 1017 (2d Cir. 
1967) (holding § 1782 inapplicable to discovery requested by an Indian income‐tax 
officer). 
           
          3 Although the record is sparse as to the specific institutional responsibilities of 

the Swiss investigating official, we adopt the terminology of the District Court, which 
referred to him as an “investigating magistrate.” In re Application of Franck Berlamont for 
an Order Pursuant to 28 U.S.C. § 1782 to Conduct Discovery for Use in Foreign Proceedings, 
No. 14 Misc. 190, 2014 WL 3893953, at *1 (S.D.N.Y. Aug. 4, 2014).  The investigating 
magistrate is a prominent feature of the European inquisitorial system. See generally 
Morris Ploscowe, The Investigating Magistrate (Juge DʹInstruction) In European Criminal 
Procedure, 33 Mich. L. Rev. 1010, 1010 (1935) (“On the Continent all the functions which 
American law entrusts to police, prosecutors, coroners, grand jury, committing 
magistrate and defense attorney are concentrated in the hands of the [investigating 
magistrate].”). 
5                                                            No. 14‐2807‐cv




proceeding in a foreign or international tribunal, including criminal 
investigations  conducted  before  formal  accusation.”  After 
Berlamont’s  ex  parte  § 1782  application  was  granted,  appellants 
moved  to  vacate  the  order  and  quash  the  subpoena  or,  in  the 
alternative, for a protective order. The District Court (Jed S. Rakoff, 
Judge) denied the motions.  

        We  hold,  based  on  the  plain  reading  of  § 1782,  as  well  the 
law’s legislative history, that the statute applies to a foreign criminal 
investigation  involving  an  investigating  magistrate  seeking 
documents in the United States. 

        Accordingly, we AFFIRM the order of the District Court. 

                                  BACKGROUND 

        This  case  arises  out  of  the  Bernard  Madoff  (“Madoff”)  Ponzi 
scheme.  Franck  Berlamont  is  the  President  and  CEO  of  Geneva 
Partners, an investment firm in Switzerland that invested in a fund 
managed by Optimal Investment Services, S.A. (“OIS”), a subsidiary 
of Banco Santander, S.A. OIS, in turn, had invested significant funds 
with Madoff.  

        In June 2009, Berlamont commenced a criminal proceeding in 
Switzerland  (the  “Swiss  proceeding”)  accusing  OIS  and  its  former 
Director  General,  Manuel  Echeverría  (“Echeverría”),  of  making 
misrepresentations  concerning  its  investments  with  Madoff. 4 

        4
         In many European jurisdictions, private citizens can initiate criminal 
proceedings. While in the United States, “a private citizen lacks a judicially cognizable 
6                                                             No. 14‐2807‐cv




Thereafter,  a  Swiss  investigating  magistrate  opened  a  criminal 
investigation  against  Mr.  Echeverría  on  the  suspicion  of  “unlawful 
management.”  

        In  support  of  the  criminal  proceeding  in  Switzerland, 
Berlamont seeks the production of certain documents relating to an 
examination of Rajiv Jaitly (“Jaitly”), a former Chief Risk Officer for 
OIS.  The  Jaitly  Documents  were  a  product  of  discovery  in  a  case 
formerly  pending  before  the  United  States  District  Court  for  the 
Southern  District  of  New  York,  Rembaum  v.  Banco  Santander,  S.A., 
No. 10 Civ. 4095 (S.D.N.Y. 2010). 

        The  plaintiffs  in  the  Rembaum  case  were  a  group  of  OIS’s 
investors who brought civil claims in New York similar to those of 
Berlamont  in  the  current  Swiss  criminal  proceeding.  Knowing  that 
Jaitly  held  a  management  position  at  OIS  from  2005  to  2007,  the 
parties sought to examine him regarding OIS’s conduct with respect 
to  its  Madoff  investments.  On  May  3,  2012,  the  Rembaum  Court 
issued  a  Letter  Rogatory  to  the  English  High  Court  of  Justice 
requesting  that  Jaitly’s  examination  be  ordered  and  conducted  in 
London.  The  English  High  Court  granted  the  application  and 
ordered  the  examination  of  Jaitly.  On  July  16,  2012,  Jaitly  was 

interest in the prosecution or nonprosecution of another,” Linda R.S. v. Richard D., 410 
U.S. 614, 619 (1973), European courts have a long tradition of tolerating private 
prosecutions. See generally Morris Ploscowe, The Development of Present‐Day Criminal 
Procedures in Europe and America, 48 Harv. L. Rev. 433, 437 (1935) (“The Germanic 
procedure of Charlemagne and the Anglo‐Saxon procedure of nearly the same period 
still looked upon the redress of most crimes as a private matter . . . . Since crime was in 
general treated as a private injury, there was no distinction between civil and criminal 
proceedings.”).
7                                                       No. 14‐2807‐cv




examined in London and a transcript was produced. Thereafter, on 
August  10,  2012,  the  District  Court  (Shira  A.  Scheindlin,  Judge) 
dismissed  the  Rembaum  action  on  forum  non  conveniens  grounds, 
holding that Switzerland was the appropriate alternative forum.  

       Berlamont  is  now  seeking  the  Jaitly  transcript  and 
accompanying  exhibits,  pursuant  to  28  U.S.C.  § 1782,  a  statute  that 
permits  federal  courts  to  order  document  production  “for  use  in  a 
proceeding in a foreign or international tribunal, including criminal 
investigations  conducted  before  formal  accusation.”  On  June  20, 
2014,  Judge  Gardephe  approved  Berlamont’s  ex  parte  application 
and granted Berlamont leave to subpoena the documents from OIS’s 
counsel in the United States, Hunton & Williams LLP (“H&W”). 

       OIS  and  H&W  moved  on  June  30,  2014  to  vacate  the  ex parte 
order and quash the subpoena or, in the alternative, for a protective 
order. After oral argument on July 11, 2014, Berlamont submitted to 
the  District  Court  a  letter  addressed  to  him  from  the  Swiss 
magistrate investigating Mr. Echeverría, which stated that the Jaitly 
Documents would be “of great usefulness” to the Swiss proceeding.  

       On August 4, 2014, Judge Rakoff denied appellants’ motions, 
holding  that  Berlamont’s  application  satisfied  the  requirements  of 
§ 1782  because,  among  other  things,  “[a]  complaining  witness’s 
presentation  of  evidence  to  an  investigating  magistrate  satisfies  the 
‘for use’ prong of § 1782.” In re Application of Franck Berlamont for an 
Order  Pursuant  to  28  U.S.C.  §  1782  to  Conduct  Discovery  for  Use  in 
8                                                       No. 14‐2807‐cv




Foreign  Proceedings,  No.  14  Misc.  190,  2014  WL  3893953,  at  *1 
(S.D.N.Y. Aug. 4, 2014). 

       On appeal, appellants challenge the lower court’s decision on 
a  variety of  grounds.  They  contend  that  (1)  Berlamont’s  claim  does 
not  meet  the  requirements  of  § 1782  because,  according  to 
appellants,  a  Swiss  investigating  magistrate  is  not  a  “foreign  or 
international tribunal” within the meaning of § 1782, and that (2) the 
District Court should have denied Berlamont’s application pursuant 
to  the  Convention  on  the  Taking  of  Evidence  Abroad  in  Civil  or 
Commercial Matters, July 27, 1970, 23 U.S.T. 2555, 847 U.N.T.S. 231 
(referred  to  in  the  District  Court’s  memorandum  order  as  the 
“Hague  Convention”),  international  comity,  and  Swiss  attorney‐
client privilege. In this opinion, we address appellants’ § 1782 claim; 
finding no error, we affirm the District Court’s order granting § 1782 
discovery.  We  also  affirm  the  District  Court’s  order  with  regard  to 
appellants’ other challenges for substantially the reasons outlined in 
its well‐reasoned memorandum order. See In re Application, 2014 WL 
3893953, at *2. 

                             II. DISCUSSION 

       Our  review  of  a  District  Court  decision  granting  § 1782 
discovery involves two inquiries: whether “(1) as a matter of law, . . . 
the  District  Court  erred  in  its  interpretation  of  the  language  of  the 
statute; and (2) if not, whether the District Court’s decision to grant 
discovery  on  the  facts  before  it  was  in  excess  of  its  discretion.” 
Brandi‐Dohrn  v.  IKB  Deutsche  Industriebank  AG,  673  F.3d  76,  79  (2d 
9                                                            No. 14‐2807‐cv




Cir.  2012). 5  A  district  court  is  said  to  “abuse  its  discretion”  if  it 
“base[s]  its  ruling  on  an  erroneous  view  of  the  law  or  on  a  clearly 
erroneous  assessment  of  the  evidence,  or  rendered  a  decision  that 
cannot  be  located  within  the  range  of  permissible  decisions.”  In  re 
Sims,  534  F.3d  117,  132  (2d  Cir.  2008)  (citations  and  internal 
quotation marks omitted). 

        A district court is authorized to grant a § 1782 request where: 
(1) the person from whom discovery is sought resides (or is found) 
in the district of the district court to which the application is made, 
(2)  the  discovery  is  for  use  in  a  proceeding  before  a  foreign  or 
international tribunal, and (3) the application is made by a foreign or 
international  tribunal  or  any  interested  person.  See  Schmitz  v. 
Bernstein Liebhard & Lifshitz LLP, 376 F.3d 79, 83 (2d Cir. 2004). “Once 
the  statutory  requirements  are  met,  a  district  court  is  free  to  grant 
discovery  in  its  discretion.”  Id.  at  83–84  (alterations  and  internal 
quotation marks omitted). 

        Appellants argue that Berlamont’s discovery request does not 
meet  the  requirements  of  § 1782.    They  do  not  dispute  that 
Berlamont’s  application  satisfies  the  first  and  third  requirements 
noted  above,  but  they  claim  that  the  second—the  “for  use  in  a 
proceeding  in  a  foreign  or  international  tribunal”—requirement  of 



        5 Although our review of a district court’s § 1782 ruling is generally a two‐step 
process, the focus of this opinion—and the issue of first impression in this Court—is on 
step one: whether the District Court erred in interpreting the statute to apply to a foreign 
criminal investigation conducted by an investigating magistrate.  
10                                                      No. 14‐2807‐cv




§ 1782  was  not  met  here  because,  according  to  them,  a  Swiss 
investigating magistrate is not a “foreign or international tribunal.”   

       The plain language and legislative history of § 1782 contradict 
appellants’  argument.  Section  1782  of  Title  28  reads,  in  pertinent 
part, as follows:  

              The  district  court  of  the  district  in  which  a 
              person  resides  or  is  found  may  order  him 
              to  give  his  testimony  or  statement  or  to 
              produce  a  document  or  other  thing  for use 
              in  a  proceeding  in  a  foreign  or  international 
              tribunal,  including  criminal  investigations 
              conducted before formal accusation. 

28 U.S.C. § 1782(a) (emphasis supplied). 

       The statute is the product of Congress’s efforts, over the past 
160  years,  to  provide  judicial  assistance  in  gathering  evidence  for 
use in foreign tribunals. See Intel Corp. v. Advanced Micro Devices, Inc., 
542  U.S.  241,  247  (2004).  The  goals  of  the  law  are  to  provide 
“equitable  and  efficacious”  discovery  procedures  in  American 
courts “for the benefit of tribunals and litigants involved in litigation 
with  international  aspects”  while  “encourag[ing]  foreign  countries 
by  example  to  provide  similar  means  of  assistance  to  our  courts.” 
Lancaster  Factoring  Co.  v.  Mangone,  90  F.3d  38,  41  (2d  Cir.  1996) 
(internal quotation marks omitted).  
11                                                           No. 14‐2807‐cv




        The  statute’s  precise  scope—as  well  as  its  text—has  evolved 
over time. Earlier versions of the statute authorized district courts to 
allow  discovery  in  a  “suit  for  the  recovery  of  money  or  property 
depending  in  any  court  in  any  foreign  country,”  then  “in  any  civil 
action pending in any court in a foreign country,” and later “in any 
judicial proceeding pending in any court in a foreign country.” In re 
Letters  Rogatory,  385  F.2d  at  1018  (Friendly,  J.)  (internal  quotation 
marks  omitted)  (chronicling  the  changes  made  to  the  foreign 
discovery statute in 1863, 1948, and 1949, respectively).  

        In  1964,  Congress  modified  the  law’s  scope  once  more  by 
replacing  the  words  “in  any  judicial  proceeding  pending  in  any 
court  in  a  foreign  country”  with  the  phrase  “in  a  proceeding  in  a 
foreign or international tribunal.” Intel Corp., 542 U.S. at 248–49. The 
accompanying  Senate  Report  makes  clear  that  Congress  used  the 
word  “tribunal”  to  expand  the  reach  of  the  law  beyond  just 
providing  assistance  to  “proceedings  before  conventional  courts,” 
but  also  to  allow  district  courts  to  aid  foreign  “administrative  and 
quasi‐judicial  proceedings.”  Id.  (quoting  S.  Rep.  No.  88–1580,  at  7 
(1964)).  The  Report  specifically  highlighted  Congress’s  intention  to 
allow  federal  courts  to  “have  discretion  to  grant  assistance  when 
proceedings are pending before investigating magistrates in foreign 
countries.” S. Rep. No. 88–1580, at 7 (1964).6 


        6 In expanding the applicability of § 1782 to encompass investigating magistrates, 
Congress was implicitly recognizing the differing roles of judges and prosecutors in 
foreign jurisdictions, particularly in Europe. See S. Union Co. v. United States, 132 S. Ct. 
2344, 2371 (2012) (“The prosecutor/adjudicator plays an important role in many 
12                                                             No. 14‐2807‐cv




        Congress’s most recent textual change, in 1996, cemented the 
statute’s  applicability  to  foreign  criminal  investigations.  The 
amended  statute  explicitly  covered  “criminal  investigations 
conducted          before       formal        accusation.”          National         Defense 
Authorization  Act  for  Fiscal  Year  1996,  Pub.  L.  No.  104–106, 
§ 1342(b),  110  Stat.  186.7 Commenting  on  the  added  language,  the 
Supreme  Court  in  Intel  noted  that  “[n]othing  suggests  that  this 
amendment  was  an  endeavor  to  rein  in,  rather  than  to  confirm,  by 
way  of  example,  the  broad  range  of  discovery  authorized  in  1964.” 
Intel Corp., 542  U.S.  at  259  (citing  S.  Rep.  No.  88–1580,  at  7  (1964)). 
The Intel Court then made clear, “[w]hen Congress acts to amend a 
statute,  we  presume  it  intends  its  amendment  to  have  real  and 
substantial effect.” Id. at 258–59 (internal quotation marks omitted). 

        The Swiss criminal investigation in the instant case is exactly 
the type of proceeding that the 1996 amendments to the statute were 
intended  to  reach.  The  criminal  inquiry  is  a  “proceeding”  and  an 

‘European inquisitorial’ systems. But those prosecutors, unlike ours, typically are trained 
formally to be more like neutral adjudicators than advocates.”); see also Ploscowe, supra 
note 4, at 433 (“In Europe . . . a criminal proceeding is a judicial inquiry. It is the duty of 
judges to ferret out the facts. They do not wait for the truth to emerge from the 
contentions of the opposing parties. An investigating magistrate dominates the 
preliminary stages in the most serious criminal cases. He is expected to make the 
thorough investigations necessary to bring out the truth and prepare the case for trial.”). 

        7   By adding this clause, Congress formalized the application of § 1782 to 
investigating magistrates that our Circuit had recognized since the statute was amended 
in 1964. See, e.g., In re Letters Rogatory, 385 F.2d at 1019 (reviewing the legislative history 
of the 1964 amendment to § 1782 to conclude that district courts have discretion to grant 
assistance where proceedings are pending before investigative magistrates in foreign 
countries). 
          
13                                                          No. 14‐2807‐cv




“investigation”  being  conducted  by  a  Swiss  magistrate. 8  The 
defendant,  Mr.  Echeverría,  has  already  been  charged.  And  the 
investigating  magistrate  has  explicitly  stated  that  the  Jaitly 
Documents  would  be  “of  great  usefulness  to  [his]  inquiry.”  Thus, 
the District Court did not err in finding that the Jaitly Documents are 
“for  use  in  a  proceeding  in  a  foreign  or  international  tribunal”  as 
required by § 1782.

        Having  concluded  that  the  District  Court  did  not  err  in  its 
interpretation  of  the  language  of  the  statute,  we  also  hold  that 
appellants’ remaining arguments are without merit substantially for 
the reasons given by the District Court.  

                                  CONCLUSION  
           
      To  summarize:  we  hold  that  28  U.S.C.  § 1782  permits  district 
courts  to  order  the  production  of  discovery  for  use  in  a  foreign 
criminal  investigation  being  conducted  by  an  investigating 
magistrate. 




        8 We note that investigating magistrates or public prosecutors, as they are 
sometimes called, serve an impartial role in the Swiss criminal justice system. See 
Gwladys Gilliéron, Wrongful Convictions in Switzerland: A Problem of Summary Proceedings, 
80 U. Cin. L. Rev. 1145, 1147 (2012) (“[The Swiss public prosecutor] is obliged to 
investigate in an objective and neutral way and must therefore take into account both the 
incriminating and the exculpatory circumstances.”). Accordingly, the Swiss investigating 
magistrate or public prosecutor is akin to the French juges dʹinstruction, which  Judge 
Friendly held out as the paradigmatic example of a “tribunal” for the purposes of § 1782, 
principally because “his aim is simply to ensure that justice is done.” In re Letters 
Rogatory, 385 F.2d at 1020 (internal quotation marks omitted). 
 
14                                                  No. 14‐2807‐cv




      For the reasons stated above, we AFFIRM the August 4, 2014 
order of the District Court denying appellants’ motion to vacate the 
discovery order and quash the subpoena.